Citation Nr: 1613110	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-36 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial compensable rating for irritable bowel syndrome (IBS) prior to March 11, 2011, and a rating higher than 10 percent thereafter. 
 
2. Entitlement to an initial compensable rating for myofascial pain syndrome (claimed as temporomandibular disorder or TMJ) prior to March 22, 2011, and a rating higher than 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2007 rating decision of the RO in Phoenix, Arizona, which continued initial noncompensable ratings for irritable bowel syndrome (IBS) and myofascial pain syndrome, and continued the previous denials of service connection for right knee sprain, right shoulder labral tear and strain and cervical vertebra sprain. 

In February 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the claims file.

Thereafter, in February 2011, the Board granted the Veteran's claim for service connection for the right shoulder labral tear but remanded the Veteran's claims for initial increased ratings for IBS and myofascial pain syndrome as well as his claims for service connection for a right knee sprain and cervical vertebra sprain for further development.  

In a May 2012 rating decision, the RO granted 10 percent ratings respectively for IBS and myofascial pain syndrome assigning an effective date of March 11, 2011.  Subsequently, an August 2012 rating decision granted the Veteran's claim for service connection for a right knee sprain and a July 2014 Board decision granted the claim for service connection for a cervical vertebra sprain.   These actions constituted a full grant of the benefits sought, and the claims for service connection for a right knee sprain and cervical vertebra sprain are no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Moreover, the July 2014 Board decision remanded the claims for initial increased ratings for IBS and myofascial pain syndrome for additional development.


FINDINGS OF FACT

1. Prior to March 11, 2011, the Veteran's IBS is predominantly manifested by sharp abdominal pain without episodes of bowel disturbance.

2. As of March 11, 2011, the Veteran's IBS is predominantly manifested by moderate symptoms to include frequent episodes of bowel disturbance with abdominal distress.

3. Prior to March 22, 2011, the Veteran's TMJ has manifested by pain and popping sounds and objective evidence of pain on palpation of some muscles of mastication and the TM joints themselves.  


CONCLUSIONS OF LAW

1. Prior to March 11, 2011, the criteria for an initial compensable rating for IBS have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Codes 7319, 7346, 7323, 7332-33 (2015).
 
2.  As of March 11, 2011, the criteria for a rating higher than 10 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Codes 7319, 7346, 7323, 7332-33 (2015).

3. Prior to March 22, 2011, an initial 10 percent rating for myofascial syndrome (TMJ) is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.150, Diagnostic Code 9905 (2015).

4. As of March 22, 2011, a rating higher than 10 percent for myofascial syndrome (TMJ) is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.150, Diagnostic Code 9905 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

 Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  
Here, the Veteran was provided with the relevant notice and information in an April 2007 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records.  38 U.S.C.A. § 5103A (West 2014).  To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration.  In addition, all post-service pertinent or identified records that could be obtained, whether from VA or private sources were obtained, including the outstanding VA treatment records from the Phoenix VA medical center (VAMC) pursuant to the Board's July 2014 remand directive. 

Moreover, the Veteran has been afforded VA examinations prior to and pursuant to the Board's February 2011 remand directive reassessing the severity of his service-connected disabilities.  These VA examinations are more than adequate for deciding these claims because the report contains the information needed to address the applicable rating criteria to properly adjudicate these claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist therefore has been met.  

In light of all this additional development of these claims that has occurred, there was compliance, certainly substantial compliance, with the previous remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As already mentioned above, the Veteran testified at a Board hearing in February 2010.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 
In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007) (extending this practice even to claims that do not involve initial ratings).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Even in the initial-rating context, determining the present level of disability will require assessing the severity of the disability over the life span of the claim.

A. IBS

The Veteran's irritable bowel syndrome is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319.  38 C.F.R. § 4.114 (2015).

Governing regulations provide that there are diseases of the digestive system, particularly with the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2015). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2015). 

Under Diagnostic Code 7319, a 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114 (2014).

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  The Board observes that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.

The Board finds that Diagnostic Code 7319 is the most appropriate criteria for rating the Veteran's disability, as it specifically pertains to irritable colon syndrome and the March 2007 VA examination report showed the only current active disability was irritable bowel syndrome.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (finding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."). 

Based on the above criteria, the Board finds an initial compensable rating prior to March 11, 2011 is not warranted.   

At the March 2007 VA examination, the Veteran reported that he was seen in August 2006 for a left lower quadrant pain, which had been present for six or seven months.  He stated that the pain occurred approximately every other day at that time and lasted for 30 minutes.  He also reported that an MRI with some contrast material was taken, but no diagnosis was made.  The examiner commented that he was unable to find the results of that MRI but a review of the Veteran's STRs showed a diagnosis of IBS.  The Veteran indicated that there had been no change in his bowel habits and he had no problem with bowel movements either when he had this pain or when the pain was not present.  He stated that in the past several months, the pain had only occurred approximately every two to three weeks, occurring during the day or at night time, accompanied by nausea.  The Veteran reported that he took medication if the pain was severe, but he did not remember the name of the medication.  Moreover, he stated that sometimes the pain was so mild that he just rubbed his abdomen or walked around and the pain disappeared.  His weight was stable and his appetite was good, even though there had been nausea.  There were no previous gastrointestinal (GI) disturbances and no previous gastrointestinal surgery.  There was no trauma to his abdomen.  The examiner confirmed a diagnosis of IBS.

The relevant medical evidence of record also includes a private July 2007 report of findings from a double contrast upper GI small bowel follow through.  The preliminary scout film was unremarkable.  His esophageal motility and outline were normal.  The GI junction demonstrated no evidence for hiatal hernia or gastroesophageal reflux (GERD).  The clinician, however, noted that examination of the stomach was limited due to ill-defined areas of abnormal density throughout the contrast column.  He commented that this could represent retained food or other material within the stomach; therefore the mucosa was not adequately evaluated.  Moreover, a January 2008 CT scan of the abdomen and pelvis with contrast was negative.

The Veteran was provided another VA examination in December 2008.  The Veteran recalled having acute onset of sharp abdominal pain.  He stated he was started on laxatives but continued to have sharp abdominal pain.  The examiner noted that the Veteran underwent UGI, coloscopy and CT scan, which were all negative.  The Veteran reported that since the onset of his IBS, it was intermittent with remissions.  He reported having nausea, but denied vomiting.  There was also no history of constipation, diarrhea, fistula or trauma to his intestines.  He did have a history of intestinal pain described as a sharp pain in his left lower quadrant occurring weekly lasting one to 2 hours.  The Veteran indicated that the pain was severe.  In addition, there was no history of ulcerative colitis.  There were no episodes of abdominal colic, nausea or vomiting and abdominal distension consistent with partial bowel obstruction.

Based on the evidence of record, the Board finds that a compensable evaluation is not warranted for IBS prior to March 11, 2011.  There is no indication that his disability is moderate, resulting in frequent episodes of bowel disturbance with abdominal distress.  Rather, his disability is manifested by  pain occurring weekly with no bowel disturbance.  Therefore, his symptoms do not arise to the level contemplated by a 10 percent disability evaluation.

The Board also finds that a rating higher than 10 percent is not warranted for IBS as of March 11, 2011.  The evidence of record includes a March 2011 VA examination at which the Veteran reported that his symptoms had worsened.  He stated that he had bloating and pain on the left side of his abdomen that began in the lower quadrant and eventually progressed superiorly at least a few times per day.  He also had flatulence and nausea when the symptoms were particularly severe. The Veteran reported that his symptoms typically lasted up to about an hour daily and the longest his symptoms had lasted was two to three hours.  In addition, he stated that about 3 times per week, his sleep was disrupted due to abdominal pain that awakened him from sleep.  Moreover, he reported that he had a loose urgent bowel after the pain and bloating.  He said he had two to three bowel movements per day.  The Veteran observed that if he consistently had more than about two bowel movements per day, he had some red blood in the stools.  The examiner noted that there was no history of trauma to the intestines, intestinal neoplasm, ulcerative colitis, constipation or diarrhea.  She observed that the Veteran had a history of nausea when the symptoms were more severe.  The examiner confirmed a diagnosis of IBS.  The Veteran further stated that he had to be transferred to a different job within the company he worked for because he had difficulty remaining on the telephone for extended periods of time due to his abdominal symptoms and fecal urgency.  He denied any other effect on his occupation.  Regarding his activities of daily living, the examiner commented that there was a moderate effect on toileting, and a moderate effect on recreation and traveling in that the Veteran required frequent stops and access to a bathroom when the urge to relieve himself or abdominal pain occurred.  She stated that, otherwise, the Veteran was able to eat, dress, drive himself, and perform his chores and daily activities.

Accordingly, the evidence supports a finding that the Veteran's IBS has been characterized by symptomatology resulting in moderate symptoms to include frequent episodes of bowel disturbance with abdominal distress, consistent with the current 10 percent disability rating.  The evidence fails to establish that the Veteran has more or less constant abdominal distress with diarrhea, or alternating diarrhea and constipation.

Consideration has also been given to assigning a disability rating under another diagnostic code throughout the periods on appeal.  Other diagnostic codes relating to IBS are Diagnostic Code 7323 (ulcerative colitis), Diagnostic Code 7332 (impairment of rectum and anus sphincter control), Diagnostic Code 7333 (stricture of rectum of anus).  However, there is no evidence that the Veteran has malnutrition or anemia, occasional involuntary bowel movements necessitating wearing of pads, or a reduction of lumen or moderate constant leakage.  Therefore, a disability rating under a separate diagnostic code is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 7323, 7332-33 (2015). 

B.  Myofascial Pain Syndrome (TMJ)

The Veteran's myofascial pain syndrome is rated under Diagnostic Code 9905, which pertains to limitation of motion of temporomandibular articulation.  38 C.F.R. § 4.150 (2015).   A 10 percent disability rating is warranted where lateral excursion is limited to the range of zero to 4 degrees, or, where inter-incisal range of motion is limited to the range from 31 to 40 millimeters.  A 20 percent disability rating is assigned where inter-incisal range is limited to 21 to 30 millimeters.  A 30 percent disability rating is appropriate where inter-incisal motion is limited to 11 to 20 millimeters.  Finally, a maximum schedular disability rating of 40 percent is assigned where the inter-incisal range is limited to the range from zero to 10 millimeters.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Id. at Note.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Considering the evidence of record in light of the pertinent statutes and regulations, the Board finds that prior to March 22, 2011, no more than an initial 10 percent rating is warranted for myofascial pain syndrome.  

The pertinent evidence of record includes a May 2007 VA dentistry note.  At that time, the Veteran reported that he had clicking and popping in his left TMJ after a tonsillectomy in 2004.  He stated that he had a sharp pain, which resolved quickly.  He indicated that massage seemed to provide the most relief.  The clinician noted that the Veteran had a dental examination in the military and he was provided a night guard, which had no effect on the problem.  The Veteran stated he was not aware of any bruxism.  The clinician commented that the Veteran's range of movement was normal on examination, but noted that there was a marked click on functioning in the TMJ.  The Veteran reported that he had no locking and the only area sensitive to palpation was right over the left TMJ.  The clinician explained the issue of myofascial pain and the relationship of the clicking noises the Veteran heard and the pain he felt.  The clinician stated that the positives were that the Veteran had a normal range of motion and the pain was brief and self-limiting.  He relayed to the Veteran that there was no real therapy at this point.

At the Veteran's May 2007 VA dental examination, the examiner incorporated the May 2007 VA dentistry note.  In addition, the examiner observed that there was no history of hospitalization or surgery or history of trauma to the teeth.  Moreover, there was no history of neoplasm, difficulty chewing, swelling, opening his mouth or talking.  The Veteran reported daily pain over the left TMJ, which he described as moderate.  Otherwise, the overall dental examination was unremarkable.  In addition, his December 2008 VA dental examination was also unremarkable.  The Veteran reported daily pain over his TMJ, but described it as mild. There again was no history of neoplasm, difficulty chewing, swelling, opening his mouth or talking.  The same examiner confirmed a diagnosis of myofascial pain syndrome (TMJ) and stated that there were no significant effects on the Veteran's usual occupation.

Private medical treatment records show that the Veteran presented with complaints of clicking or grating sound in the TMJ, pain or soreness in TMJ and palpation pain over the TMJ in November 2009.

In sum, prior to March 22, 2011, the Veteran's TMJ manifested in pain, soreness on palpation, and clicking, grating, and popping on motion.  The Veteran essentially complained of functional impairment, and indicated massage provided some relief of symptoms.  Given the aforementioned, an initial 10 percent rating is warranted prior to March 11, 2011. 38 C.F.R. § 4.59.

Further, the Board also finds that a rating higher than 10 percent for TMJ is not warranted.  In reaching this conclusion, the Board has considered the Veteran's March 2011 VA examination report incorporating a March 2011 dentistry note showing that the Veteran presented with signs and symptoms of temporomandibular disorder (TMD) including pain on palpation of some muscles of mastication and the TM joints themselves.  The examiner observed that the Veteran had joint sounds on opening bilaterally.  He stated that the Veteran's range of motion was normal (maximum opening of 0 to 50 mm and lateral of 0 to 6 mm).  It was the same after three repetitions with no loss of function due to pain, fatigue, weakness, lack of endurance or incoordination.  The Veteran reported some locking and stated that he had tried night guard in the past with little results.  There was no evidence of tooth or bone loss.  There was also no history of difficulty chewing, swallowing, swelling, opening the mouth or talking.  The Veteran stated he had pain that occurred weekly but less than daily, which he described as mild.

Here, the evidence of record as of March 22, 2011 shows that the Veteran's lateral excursion is limited to the range of zero to 6 degrees and inter-incisal range of motion is limited to the range from 0 to 50 mm.  The Veteran had pain on palpation of some muscles of mastication and the TM joints themselves.  The examiner observed that the Veteran had joint sounds on opening bilaterally. Accordingly, this supports the already assigned 10 percent for this timeframe.  However, the Board notes that at no time during the appeal period was the Veteran's range of motion limited to less than 20 mm.  After three repetitions, the examiner noticed there was no additional functional loss due to pain, fatigue, lack of endurance and incoordination.  

Thus, at no point during the appeal period is a rating in excess of 20 percent warranted.

C. Extra-schedular 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015). 

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds, however, no such evidence in this particular instance.  The Veteran's complaints related to his IBS and TMJ are considered under the appropriate diagnostic codes.  All of his symptoms are accounted for in the regular schedular rating criteria.  As the assigned scheduler evaluation for the service-connected IBS and TMJ are adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).   The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his disabilities to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extra-schedular evaluation on this basis is not warranted.


ORDER

Entitlement to an initial compensable rating for irritable bowel syndrome (IBS) prior to March 11, 2011, and a rating higher than 10 percent thereafter, is denied. 
 
Entitlement to an initial 10 percent rating for myofascial pain syndrome (claimed as temporomandibular disorder or TMJ) as of March 22, 2011 is granted, and an initial  rating higher than 10 percent is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


